Me. Justice Wole
delivered the opinion of the court.
This is a motion to dismiss the appeal. Among several other technical objections, which the court .has examined and found unsound, the appellee maintains that the affidavit of service of the notice of appeal is defective inasmuch as it fails to state that there is a “regular” service of mails between San Juan and Mayagüez. Some ,of the authorities, as we indicated in the case of Tettamauzi et al. v. Zeno, 24 P. R. R. 53, show that the statutory requisites must be followed. It is dubious whether the court could take judicial notice of a regular service between any two given places, but as between San Juan, and Mayagüez we do not hesitate to say that we can. The two points, both large cities, are on the line of the American Eailroad, and Mayagüez is one of the means of transit of mail between San Juan and the United States. If any doubt remained, we would commit the absurdity of allowing the appellant to amend by stating positively wliat every intelligent person on the island knows, that there is such regular communication between the capitals of the two judicial districts.
, The motion must be overruled.

Motion overruled.

Justices del Toro and Hutchison concurred.
Chief Justice Hernández and Justice Aldrey absent.